DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to the Application filed on December 31, 2019 in which claims 1-9 are presented for examination.

Status of Claims
	Claims 1-9 are pending in which claim 1 is presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Are these the same elements as the “interconnected elements” as claimed in line 2 of claim 1?  For purposes of examination, 
Claim 5 recites the limitation "the insert" and “the other parts” in line 1.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if “the insert” is the same as the “first insert” as previously claimed in claim 4, line 2.  It is also additionally unclear what the applicant means by “the other parts”?  To which structures are these?  For purposes of examination, the examiner will read that “the insert” of claim 5 is the same as the “first insert” of claim 4 as well as examining that “the other parts” refers back to the one-piece structure of claims 4 and 1.
Claim 6 recites the limitation "the insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the insert” is the same as the “first insert” as previously claimed in claim 4, line 2.  For purposes of examination, the examiner will read that “the insert” of claim 6 is the same as the “first insert” of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toms et al. (USPN 6,093,468) (hereinafter “Toms”).
	Regarding Claim 1, Toms discloses of a method for manufacturing a padded garment (via 10, Col. 4, lines 66-67, Col. 5, lines 1-2, Col. 10, lines 54-67), the method comprising:
	forming a one-piece structure (via 10, note Figures 1-2, 4) comprising interconnected elements (via 16, each element between score lines (i.e. voids) of 14) made from a first compressible foamed material (Col. 5, lines 53-55, Col. 6, lines 36-60); and 
	attaching the elements (via 16, each element between score lines (i.e. voids) of 14) of the one-piece structure (via 10, note Figures 1-2, 4) to a fabric of the garment (Col. 4, lines 66-67, Col. 5, lines 1-2, Col. 10, lines 54-67),
	wherein the pad (10) has a non-deformed state (note Figures 1-2 & 4, before absorbing impact force via compression, Col. 6, lines 36-60), and a deformed state (after or during compression due to absorbing impact force, Col. 6, lines 36-60),
	wherein when the pad (10) is in the non-deformed state (note Figures 1-2 & 4, before absorbing impact force via compression, Col. 6, lines 36-60), each element (via 16 , each element between score lines (i.e. voids) of 14) is spaced apart (via 14, Col. 4, lines 28-39, Col. 6, lines 8-15) from adjacent elements (via 16, each element between score lines (i.e. voids) of 14), and at least two adjacent elements (note diagram below) extend essentially parallel to one another and are curved (note curved edges, note diagram below),
	wherein the one-piece structure (via 10, note Figures 1-2, 4) defines a first void (via one 14, note diagram below) and a second void (via another 14, note diagram below), each (via 16, each element between score lines (i.e. voids) of 14) enclosed by at least two adjacent elements (via 16 & 18, each element between score lines (i.e. voids) of 14) see Figure 4), 
	wherein when the pad (10) is in the non-deformed state (note Figures 1-2 & 4, before absorbing impact force via compression, Col. 6, lines 36-60), the first void (via one 14, note diagram below) and the second void (via another 14, note diagram below) extend essentially parallel to one another (note diagram below), (Figures 1-2 & 4, Col. 4, lines 28-39, 66-67, Col. 5, lines 35-67, Col. 6, lines 1-67, Col. 7, lines 1-62, Col. 11, lines 8-47-see Example 1 & see Example 2, Col. 12, lines 33-42).  Please see diagram below.
	Although Toms does not explicitly disclose that wherein when the pad is
deformed at least one of the first void or the second void is expanded, however, it would
have been obvious to one of ordinary skill in that art at the time the invention was made
to provide/try for when each element is deformed (e.g. is flexible and after or during
compression due to absorbing impact force, Col. 6, lines 36-60) that at least one of the first void or the second void (note voids of 14) is expanded (please note that a force behind the pad, would allow for the voids to expand at least to a minimum degree) so that the pad is able to conform to a wide range of shapes and sizes to that of the wearer and provide flexibility as well as comfort, (Col. 6, lines 11-15, 58-61).

    PNG
    media_image1.png
    813
    751
    media_image1.png
    Greyscale

	Regarding Claims 2 and 4-7, Toms discloses the method as claimed above.  Further Toms discloses:
	(claim 2), wherein forming the one-piece structure (via 10, note Figures 1-2, 4) comprises cutting (note die cutting) the one-piece structure (via 10) comprising the interconnected elements (via 16, each element between score lines (i.e. voids) of 14) from a block of the first compressible material (note polyethylene foam, Col. 11, lines 8-30-see Example 1);
	(claim 4), further comprising forming the one-piece structure (see Example 2, Col. 12, lines 33-42, note reference of Example 1, Col. 11, lines 8-30) such that the elements define a first cut-out (note diameter) and arranging a first insert (note a polyethylene foam insert, Col. 12, lines 36-42) made from a second compressible material (via foam) in the first cut-out (see Example 2, Col. 12, lines 33-42, note reference of Example 1, Col. 11, lines 8-30);
	(claim 5), wherein the insert (note a polyethylene foam insert, Col. 12, lines 36-42) is integrally connected to (via after lamination, Col. 12, lines 36-42) the other parts (as noted in Example 2, Col. 12, line 35-36-the multilayer pad in Example 1, Col. 11, lines 8-30) of the pad (via 10), Col. 12, lines 33-42;
	(claim 6), wherein the insert (note a polyethylene foam insert, Col. 12, lines 36-42) is separately manufactured (note piece of Plastazote® polyethylene foam made by Zotefoams, Inc., Col. 12, lines 36-38) and subsequently inserted into (via the diameter) the pad (as noted in Example 2, Col. 12, line 35-36-the multilayer pad in Example 1, Col. 11, lines 8-30 has open diameter that the Plastazote® polyethylene foam is inserted into, see Example 2, Col. 12, lines 33-42);
	(claim 7), wherein the one-piece structure via 10, note Figures 1-2, 4) is formed by molding (via lamination molding--note the multilayer pad in Example 1, Col. 11, lines 8-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toms (USPN 6,093,468) in view of Moore et al. (US 2013/0042377) (hereinafter “Moore”).
	Regarding Claim 3, Toms discloses the method as substantially claimed above.  However, Toms does not disclose wherein the cutting comprises cutting with a laser beam.  
	Moore teaches of a method of cutting (via 144) compressible material (via 141-143) from a block of compressible material (via 160) with a laser beam, (Figures 17A-17E, [0047]-[0050], [0051]-[0053]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Toms wherein the cutting comprises cutting with a laser beam as taught by Moore in order to provide efficient and precise cutting techniques that allow shaping material as desired; and as a simple substitution of one known method of cutting a compressible material for another,  ([0047]-[0050], [0051]-[0053]) to obtain predicatable results, an ability to accurately cut and shape materials as desired.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toms (USPN 6,093,468) in view of Hanrahan et al. (USPN 4,292,263) (hereinafter “Hanrahan”).
	Regarding Claim 8, Toms discloses the method as substantially claimed above.  Toms does not disclose wherein the molding comprises bonding the interconnected elements to the fabric. 
	Hanrahan teaches of a method of a one-piece structure (via 20) wherein molding comprises bonding the one-piece structure to the fabric (via 18), (Col. 1, lines 10-17, 31-35, Col. 4, lines 10-68, Col. 5, lines 1-23).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Toms wherein the molding comprises bonding the interconnected elements to the fabric as taught by Hanrahan in order to eliminate special pockets that hold padding that provides weight and expense, (Col. 1, lines 31-49).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toms (USPN 6,093,468) in view of Nordt, III et al. (US 2006/0070165) (hereinafter “Nordt”).
	Regarding Claim 9, Toms discloses the method as substantially claimed above.  Toms does not disclose wherein the molding comprises multi-component injection molding of the first compressible material and a second compressible material.
	Nordt teaches of a method of molding a first compressible material (2010) and a second compressible material (via 2510, 2520) of a one-piece structure,  wherein the molding comprises multi-component injection molding of the first compressible material and a second compressible material, (see Figures 1-39 & 48-54, [0182] & [0190]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Toms wherein the molding comprises multi-component injection molding of the first compressible material and a second compressible material as taught by Nordt in order to provide a degree of rigidity to the one-piece structure via one of its compressible materials, (see Figures 1-39 & 48-54, [0190]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732